     Case 2:20-cv-00268-WKW-SRW Document 8 Filed 06/16/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

DANIEL LAMAR HATCHER, Reg.                 )
No. 12754-002,                             )
                                           )
              Petitioner,                  )
                                           )
       v.                                  ) CASE NO. 2:20-CV-268-WKW
                                           )          [WO]
UNITED STATES OF AMERICA,                  )
                                           )
              Respondent.                  )

                                      ORDER

      The Magistrate Judge has entered a Recommendation that Petitioner Daniel

Lamar Hatcher’s 28 U.S.C. § 2241 motion be dismissed without prejudice for lack

of jurisdiction and that the interest of justice does not warrant a 28 U.S.C. § 1631

transfer of this case to the United States District Court for the Southern District of

Mississippi. (Doc. # 4.) Petitioner has filed objections. (Doc. # 7.) Based upon an

independent and de novo review of the Recommendation, see 28 U.S.C. § 636(b),

the court finds that the Recommendation is correct and adopts the findings and

conclusions therein as its own. Accordingly, it is ORDERED as follows:

      (1)    Petitioner’s Objections (Doc. # 7) are OVERRULED;

      (2)    The Recommendation (Doc. # 4) is ADOPTED; and

      (3)    Petitioner’s 28 U.S.C. § 2241 motion is DISMISSED without

prejudice.
     Case 2:20-cv-00268-WKW-SRW Document 8 Filed 06/16/20 Page 2 of 2




      Final judgment will be entered separately.

      A certificate of appealability will not be issued. For a petitioner to obtain a

certificate of appealability, he must make “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2).        This showing requires that

“reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (citation and internal quotation marks omitted). And, where a

petition is denied on procedural grounds, he “must show not only that one or more

of the claims he has raised presents a substantial constitutional issue, but also that

there is a substantial issue about the correctness of the procedural ground on which

the petition was denied.” Gordon v. Sec’y, Dep’t of Corrs., 479 F.3d 1299, 1300

(11th Cir. 2007) (citations omitted). “A ‘substantial question’ about the procedural

ruling means that the correctness of it under the law as it now stands is debatable

among jurists of reason.” Id.

      Because reasonable jurists would not find the denial of Petitioner’s § 2241

motion debatable, a certificate of appealability is DENIED.

      DONE this 16th day of June, 2020.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE



                                          2
